Citation Nr: 1234542	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-18 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss for the period on appeal through October 5, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss for the period on appeal beginning October 6, 2011.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The previously established noncompensable evaluation for service-connected bilateral hearing loss was continued therein.

During the course of the appeal, jurisdiction was transferred to the RO in New York, New York.  The evaluation for service-connected bilateral hearing loss was increased to 20 percent effective October 6, 2011, in an October 2011 rating decision by this RO.  This matter has been characterized as two issues to account for the period on appeal in which this increase was not in effect as well as for the period in which it was in effect.

A Video Conference hearing was scheduled for mid August 2012 pursuant to the Veteran's request.  Yet no such hearing was held because he withdrew the request in a statement dated in early August 2012.  See 38 C.F.R. § 20.704(e).

The following determination regarding this matter is made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

In early August 2012, the Veteran withdrew his appeal of entitlement to a higher evaluation for service-connected bilateral hearing loss.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning entitlement to a compensable evaluation for service-connected bilateral hearing loss for the period on appeal through October 5, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the appeal concerning entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss for the period on appeal beginning October 6, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated and received in early August 2012, the Veteran indicated his desire to "formally withdraw any open appeal concerning [his] service connection for hearing loss."  The Board commenced review in order to promulgate a decision in October 2012.  It follows that the criteria for withdrawal of the appeal concerning entitlement to a compensable evaluation for service-connected bilateral hearing loss for the period on appeal through October 5, 2011, and to an evaluation in excess of 20 percent for service-connected bilateral hearing loss for the period on appeal beginning October 6, 2011, have been satisfied.  

That the criteria for withdrawal have been satisfied was acknowledged by the RO in New York, New York, in a letter to the Veteran dated in mid August 2012.  Specifically, the letter indicated that the Veteran no longer had any issue on appeal in light of his withdrawal concerning service-connected bilateral hearing loss.  

This determination is necessary in addition to the letter to acknowledge the Veteran's withdrawal because the Board rather than the RO has jurisdiction over this matter.  The appeal indeed had been fully perfected given that a substantive appeal (VA Form 9) was received in a timely manner in April 2010.  See 38 C.F.R. §§ 20.200; 20.302.  No allegations of errors of fact or law remain concerning the issues comprising this matter.  Accordingly, the appeal is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal of entitlement to a compensable evaluation for service-connected bilateral hearing loss for the period on appeal through October 5, 2011, is dismissed.

The appeal of entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss for the period on appeal beginning October 6, 2011, is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


